Appeal from a judgment of Supreme Court, entered in Albany County, awarding summary judgment to respondent. Since 1958 appellant has been advanced various sums totaling $3,500 for purposes of completing his college and legal education. Respondent is the assignee of a note between the lending institution and appellant on a loan made under article 14 of the Education Law. The instrument evidencing the loan expired 30 days after he graduated and by its terms, he was then obliged to pay the note in full or execute and deliver a promissory note calling for installment payments. Appellant did not pay the note in full after graduation. Instead, there was considerable nonproductive correspondence between appellant and the lending institution with the result that appellant refused to execute an installment note. Whatever justification there may have been for appellant’s objections to the amortization schedule in the note originally submitted to him (cf. Education Law, § 653-b, subd. 1), these objections were overcome in a second note submitted in 1966 which he similarly refused to execute. Appellant admits the validity of the original note, his execution of it and receipt of the consideration. He has raised several legal defenses in his answer and advanced still other contentions in his brief. 'The defenses are without merit and the arguments obfuscate rather than illuminate. For the sake of avoiding further delay and argument on damages, the respondent has stipulated that the judgment of Special Term be amended to concede some of appellant’s mathematical arguments. Order and judgment modified to provide for judgment in favor of respondent for the sum of $3,500, with interest at 6% from August 1, 1964, less $374.90 paid on account, and, as so modified, affirmed, with costs to respondent. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Simons, JJ., concur.